Citation Nr: 0618436	
Decision Date: 06/23/06    Archive Date: 06/30/06	

DOCKET NO.  99-11 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a disorder 
characterized by syncopal episodes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from August 1987 to 
September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDING OF FACT

A chronic disorder characterized by recurrent syncopal 
episodes is not shown.


CONCLUSION OF LAW

A chronic disorder characterized by recurrent syncopal 
episodes was not incurred in or aggravated by active military 
service, nor may an organic disease of the nervous system, 
such as epilepsy, be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of January 2003 the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.  A follow-up letter was issued in September 
2004.

In addition, the veteran was provided with a copy of the 
appealed rating decision and a subsequent rating decision, as 
well as an April 1999 Statement of the Case (SOC), and 
September 2000 and May 2004 Supplemental Statements of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as post service 
treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, as the Board concludes 
below that a preponderance of the evidence is against the 
veteran's claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case, or to have caused injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service medical records; VA medical records; VA examination 
reports; private medical records; and records from the Social 
Security Administration.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic disorder characterized by recurrent syncopal 
episodes.  In that regard, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as epilepsy, becomes manifest to a 
degree of 10 percent within one year of the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, service medical records fail to 
demonstrate the presence of a chronic disability 
characterized by recurrent syncopal episodes.  While in May 
1992, the veteran received treatment for what was described 
at that time as a vasovagal response or "near syncope," there 
is no indication that that single episode was representative 
of the presence of chronic disability.  Moreover, while in 
April 1996, the veteran received treatment following a 
reported loss of consciousness and fall on board ship, 
following extensive neurologic and cardiovascular 
evaluations, it was determined that no specific etiology 
could be found for the veteran's symptomatology.  In point of 
fact, in August 1996, the veteran was described as exhibiting 
no evidence of any neurological disease.  Magnetic resonance 
imaging conducted in March 1997 was essentially unremarkable, 
showing only a very slight dilation of the right ventricle, 
with no cerebellar or brainstem abnormality.

The Board acknowledges that, following a private psychiatric 
evaluation for complaints of "nervousness" in October 1997, 
the veteran received, among other diagnoses, a diagnosis of 
"syncope."  However, that diagnosis was clearly based solely 
upon history provided by the veteran, rather than any medical 
finding by the physician.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, is of 
limited probative value); see also Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).  

Moreover, as of the time of a subsequent VA general medical 
examination in August 1999, the veteran himself denied any 
problems with syncope other than those which occurred in 
service.  Significantly, on VA neurologic examination that 
same month, the veteran stated that he had experienced no 
episodes of syncope either before or after his April 1996 
episode.  The pertinent clinical impression was that the 
veteran did not have epilepsy.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Based on the aforementioned, and in the absence of any 
objective evidence of a chronic disability, service 
connection for a disorder characterized by recurrent syncopal 
episodes must be denied.




ORDER

Service connection for a disorder characterized by syncopal 
episodes is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


